IN THE SUPREME COURT OF IOWA
                                No. 19–1438

                             Filed June 19, 2020


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

ABRAHAM K. WATKINS,

      Appellant.


      On appeal from the report of the Iowa Supreme Court Grievance

Commission.



      The grievance commission recommends the suspension of an

attorney’s license for thirty days based on the attorney’s sexual

harassment. LICENSE SUSPENDED.



      Alfredo Parrish and Gina Messamer of the Parrish Law Firm,

Des Moines, for appellant.



      Tara van Brederode and Amanda K. Robinson (until withdrawal) and

Allison A. Schmidt, Des Moines, for appellee.
                                      2

CHRISTENSEN, Chief Justice.

      This case involves an Iowa attorney who was nearly removed from

elected office as the Van Buren county attorney because of his sexual

harassment.    A district court judge ordered him removed.         This court

reversed the district court because of the high legal burden for removal

under Iowa Code section 66.1A. Subsequently, the Iowa Supreme Court

Attorney Disciplinary Board (Board) charged the attorney with a violation

of Iowa Rule of Professional Conduct 32:8.4(g), which prohibits an attorney

from engaging in sexual harassment, and recommended a six-month
suspension. The parties reached a factual stipulation, agreeing that the

charged violation occurred.        The Iowa Supreme Court Grievance

Commission (commission) recommended the attorney’s license be

suspended for thirty days.

      The attorney challenges the commission’s recommended sanction

and requests a public reprimand instead. Upon our de novo review, we

conclude that the attorney violated rule 32:8.4(g). We disagree with the

commission’s recommended sanction of thirty days and suspend the

attorney’s license to practice law for an indefinite period with no possibility

of reinstatement for six months from the filing of this opinion.

      I. Factual and Procedural Background.

      Abraham Watkins graduated from law school in 2004. He was not

a licensed attorney and primarily supported himself by playing poker until

he and his wife, Renee, decided to move to Iowa in 2012. Watkins was

sworn into the Iowa bar in May 2013 and began practicing law for the first

time when he opened a solo practice in Keosauqua, Iowa.               Watkins

operated this practice out of an office located on the main level of his two-

story family home with the assistance of Renee, who served as his office
                                            3

manager. In September 2014, Watkins hired Jane Doe,1 who was then

twenty years old, as a legal assistant. Two months later, Watkins was

elected as the Van Buren county attorney, and he assumed office on

January 1, 2015.

       The Van Buren county attorney is a part-time position.                      Thus,

Watkins split his time between his work as the Van Buren county attorney

and his private law office, operating both out of his home. Renee and Doe

also began splitting their time between the county attorney’s office and

Watkins’s private law office. As Doe’s work expanded, she began working
longer hours and performing personal tasks for Watkins such as picking

up his medical prescriptions, ordering and retrieving his lunch, and

babysitting his children. Doe would also socialize with the Watkins family,

occasionally eating dinner with them and taking trips with them.

       In April 2015, Watkins hired a female part-time assistant county

attorney (ACA). Watkins, Renee, Doe, and the ACA all continued to work

out of the main level of Watkins’s family home with the approval of the

county board of supervisors. During this time, Watkins consumed alcohol

heavily outside of the workplace. Tensions continued to escalate in the

office between staff members, especially as Watkins and the ACA disagreed

on work matters and Renee grew tired of Watkins’s drinking habits.

Watkins would frequently argue with the ACA and Renee in the office.

       In August 2016, Renee left with their children to visit her family in

North Carolina because she was frustrated with Watkins’s drinking habits.

Watkins took this as a sign that he needed help and was later hospitalized

for his alcohol abuse.        He later contacted Hugh Grady from the Iowa

Lawyers Assistance Program, who recommended various steps for Watkins

       1We   do not refer to Watkins’s victims by name out of respect for their privacy and
a desire to preserve their anonymity.
                                       4

to take to address his alcohol abuse. Watkins took these steps and has

maintained his sobriety since August 2016.

      On August 9, approximately two years after she began working for

Watkins, Doe submitted a letter of resignation to Watkins, resigning from

all of her responsibilities as his legal assistant. She stated in her letter, “I

have learned many things in my time here, including what makes a hostile

work environment.”      She also wrote, “Due to aberrant behavior and a

hostile work environment, I no longer can continue my position and feel

confident about coming into work.”
      Additionally, Doe prepared a list of complaints regarding Watkins

that totaled approximately fifty-five examples over her two years of working

with Watkins. Many of these complaints involved her frustration with the

menial work tasks Watkins gave her and the way he made her feel inferior

to him. These complaints included “criticizing me in front of customers,”

“constant yelling between him [and] Renee,” “the importance of him [and]

not us,” and “[he] very often expected me to figure [work] out then remind

me I didn’t go to law school.”

      Several    of   the   complaints     involved   the   sexual-harassment

allegations at issue in this case. Watkins appeared before Doe on at least

two occasions wearing only his boxer briefs. He told Doe that “he just

wished he had a wife that had sex with him all the time,” and he was glad

he kept naked pictures of his former girlfriends. Watkins made a sexually

driven “joke” about a floor cleaner called “Bona” in the presence of Doe

and the women who were cleaning his office.

      In reference to a female client, Watkins told Doe, “Man, I wouldn’t

want to see her naked.” In discussing a courthouse employee, Watkins

told Doe that he needed to see if she “wore a padded bra or if her boobs

were really that big.” He referred to a local attorney as “T.Queef,” which is
                                            5

a term that describes the emission of air from the vagina.                    Moreover,

Watkins told Doe that her “boobs [were] distracting him” and that she

should wear that same shirt if she “ever went clubbing.” He also asked

Doe on multiple occasions if “her vagina was still broke” after she missed

work for a gynecology appointment.

       Watkins also showed Doe and the ACA private images of his wife.

Specifically, he showed Doe a picture on his cell phone of his wife’s vagina.

He also showed her a video of his wife squirting breast milk in the back

seat of Doe’s vehicle. Watkins kept nude photographs of his wife on his
computer, and he showed the ACA one of these photos in which his wife

was pregnant, nude, and covered in blue paint.

       The ACA forwarded Doe’s letter of resignation to the Van Buren

county auditor, who then notified the Van Buren County Board of

Supervisors. Following the board of supervisor’s investigation and two

closed sessions to discuss the allegations and how to handle them, the

board filed a petition in district court seeking to remove Watkins from office

pursuant to Iowa Code sections 66.11 and 331.754(4) (2015). The removal

petition cited five separate grounds, including one ground that he created

a “hostile work environment” that involved sexual harassment.2

       The district court issued its ruling on January 3, 2017, following a

trial that occurred intermittently over the course of several months. The

district court ordered Watkins’s removal from the Office of Van Buren

County Attorney based solely upon the sexual-harassment claim, crediting

the testimony of Doe and the ACA, in addition to the testimony of other

       2In  addition to the sexual harassment allegation, the petition alleged that Watkins
supplied a minor with alcohol in violation of Iowa Code sections 123.47(1) and
123.47(2)(a), engaged in retaliation, accepted three private-practice cases that created a
conflict of interest with his position as county attorney, and had been intoxicated in
violation of Iowa Code section 66.1A(6). The district court’s removal ruling was based
solely on the sexual-harassment ground in the petition.
                                      6

witnesses who heard Watkins make inappropriate statements of a sexual

nature and whom Watkins offered to show naked pictures of his wife.

      The district court concluded Watkins engaged in misconduct or

maladministration by regularly committing sexual harassment. It also

determined that this misconduct was willful. The district court reasoned,

      Mr. Watkins’s inappropriate conduct was pervasive and
      existed over a significant period of time thereby negating any
      claim of mistake or an isolated lapse of judgment. His actions
      were clearly intentional. As a lawyer he knew better but
      continued to subject his two young female employees to
      sexually related banter, and in some instances images, that
      have no place in the work setting. This is especially true for a
      county attorney’s office. Given the extent and stunning
      nature of his conduct one can, and in the Court’s opinion
      must, infer that he was acting with a bad or evil purpose.
      Therefore, the State has established that his conduct was
      willful.

      Watkins appealed the decision, and our court retained the appeal.

In a 4–3 decision with no majority opinion, our court reversed the district

court’s removal decision due to the high burden required to remove an

elected official from office. See State v. Watkins, 914 N.W.2d 827, 847

(Iowa 2018) (plurality opinion); id. at 848 (Appel, J., concurring specially).

Consequently, Watkins was restored to the part-time position of

Van Buren county attorney.      The voters of Van Buren County did not

reelect him to the position in 2018. Watkins maintains his private law

office in Keosauqua, although he lives in Des Moines and commutes to

Keosauqua as necessary.

      The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint against Watkins on December 18, 2018. The Board’s complaint

alleged Watkins violated Iowa Rule of Professional Conduct 32:8.4(g) by

engaging in sexual harassment in the practice of law based on the

incidents at issue in Watkins’s removal action. The parties entered into a
                                      7

stipulation of facts and agreed to the rule violation. They also stipulated

to the admission of an expanded record, including transcripts of testimony

offered in the removal proceeding.

      The commission issued its findings and recommendation on

August 30, 2019, in which it found the violation of rule 32:8.4(g) was

factually supported.    The commission recommended that we suspend

Watkins’s license for thirty days. In doing so, the commission found the

following mitigating factors: Watkins’s lack of prior disciplinary action, his

cooperation with the disciplinary process, the steps he took to address his
alcoholism, and the counseling efforts he engaged in aimed at addressing

the behaviors underlying his ethical violation. The commission also found

aggravating factors existed in that Watkins’s behavior was not confined to

an isolated incident, his harassment took place at the victims’ place of

work under Watkins’s supervision, some of Watkins’s harassment took

place while he was the Van Buren county attorney, and there was a power

imbalance between Watkins and Doe.         On appeal, Watkins requests a

public reprimand in lieu of a suspension, while the Board recommends a

six-month suspension.

      II. Standard of Review.

      We generally review attorney disciplinary proceedings de novo. Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Stansberry, 922 N.W.2d 591, 593

(Iowa 2019).    The Board must prove any alleged misconduct by a

convincing preponderance of the evidence, which “is less than proof

beyond a reasonable doubt, but more than the preponderance standard

required in a civil case.” Id. “[T]he parties are bound by the stipulated

facts, ‘which we interpret with reference to their subject matter and in light

of the surrounding circumstances and the whole record.’ ” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. Nine, 920 N.W.2d 825, 828 (Iowa 2018) (quoting
                                    8

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Johnson, 884 N.W.2d 772, 777

(Iowa 2016)). However, “we are not bound by the attorney’s stipulation to

an ethical violation or the commission’s recommended sanction.” Id.

      III. Ethical Violation.

      Iowa Rule of Professional Conduct 32:8.4(g) establishes that it is

professional misconduct for an attorney to “engage in sexual harassment

or other unlawful discrimination in the practice of law.” Iowa R. Prof’l

Conduct 32:8.4(g).    We define “sexual harassment” broadly, and it

“encompasses ‘any physical or verbal act of a sexual nature that has no
legitimate place in a legal setting.’ ”   Stansberry, 922 N.W.2d at 597

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Moothart, 860 N.W.2d
598, 604 (Iowa 2015)). We do not require the sexually harassing conduct

to be unwelcome or “more than an occasional stray comment.” Moothart,
860 N.W.2d at 604. An attorney may violate this rule “even if there is no

attorney–client relationship between the lawyer and the person subject to

sexual harassment, as long as the attorney is engaged in the practice of

law.” Id. at 603. This includes the sexual harassment of “witnesses, court

personnel, law partners, law-office employees, or other third parties that

come into contact with a lawyer engaged in the practice of law.” Id.

      Our past attorney disciplinary cases regarding sexual harassment

have generally involved attorneys who engage in behaviors that could be

considered “come-ons”—conduct like making sexual advances, requesting

sexual favors, or engaging in other acts of an overtly sexual nature. See,

e.g., id. at 602–04. Nevertheless, sexual harassment also encompasses

what could be considered “put downs,” in the form of gender harassment

that is aimed at degrading or demeaning women, often to maintain gender

hierarchy. Louise F. Fitzgerald & Lilia M. Cortina, Sexual Harassment in

Work Organizations: A View From the Twenty-First Century, in 1 APA
                                     9

Handbook of Psychology of Women 6–7 (Cheryl B. Travis & Jacquelyn W.

White, eds., 2018) [hereinafter Fitzgerald & Cortina]; see Brian Soucek &

Vicki Schultz, Sexual Harassment by Any Other Name, 2019 U. Chi. Legal

F. 227, 231–33 [hereinafter Soucek & Schultz].

      The “ ‘[g]arden variety’ gender harassment . . . includes ‘woman

bashing’ jokes, insults about [women’s] incompetence, the irrelevance or

sexual unattractiveness of older women, and comments that women have

no place in certain kinds of jobs.” Fitzgerald & Cortina at 7. In a “more

pernicious form,” it includes “referring to women by degraded names for
body parts, pornographic images, [and] crude comments about female

sexuality or sexual activity.” Id. This discrimination does not require an

individual woman to serve as its target or unwanted sexual overtures, nor

does it need to be explicitly linked to any job or consideration. Id. at 7–8,

26.

      Watkins’s behavior in this case virtually ran the whole gamut of the

actions mentioned above. For example, Watkins made a sexually driven

“joke” about a floor cleaner called “Bona” in the presence of Doe and the

women who were cleaning his office.       In reference to a female client,

Watkins told Doe, “Man, I wouldn’t want to see her naked.” On another

occasion, he told Doe that he needed to see if a certain courthouse

employee “wore a padded bra or if her boobs were really that big.” He

referred to a local female attorney as “T.Queef,” which is a term that

describes the emission of air from the vagina.

      Moreover, he told Doe that her “boobs [were] distracting him” and

that she should wear that same shirt if she “ever went clubbing.” Watkins

also asked Doe on multiple occasions if “her vagina was still broke” after

she missed work once for a gynecology appointment. Further, Watkins

told Doe that “he just wished he had a wife that had sex with him all the
                                     10

time” and that he was glad he collected and kept naked pictures of his

former girlfriends.

      Watkins showed Doe a picture on his cell phone of his wife’s vagina.

On another occasion, Watkins showed Doe a video of his wife squirting

breast milk in the back seat of Doe’s vehicle. Watkins also kept naked

photographs of his wife on his computer, and he showed the ACA one of

these photos in which his wife was pregnant, nude, and covered in blue

paint. Additionally, Watkins appeared before Doe wearing only his boxer

briefs on at least two occasions. Based on these facts, we agree with the
commission that Watkins violated rule 32:8.4(g).

      IV. Sanction.

      Having concluded Watkins violated rule 32:8.4(g), we must now

determine the appropriate sanction for his unethical conduct.            The

commission recommended a thirty-day suspension. On appeal, the Board

recommends a six-month suspension, while Watkins requests a public

reprimand in lieu of any suspension.

      In determining the proper sanction for a violation of our rules of

professional conduct, we examine “the nature of the violations, protection

of the public, deterrence of similar misconduct by others, the lawyer’s

fitness to practice, and [our] duty to uphold the integrity of the profession

in the eyes of the public.” Stansberry, 922 N.W.2d at 598 (emphasis added)

(quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Powell, 726 N.W.2d
397, 408 (Iowa 2007)). “We also consider any aggravating or mitigating

circumstances.” Id. As Watkins notes, his case differs from past sexual-

harassment cases because “this is the first ‘sexual harassment’

disciplinary case before the Court that does not involve an attorney

propositioning a client, touching a client, or taking some other

inappropriate action for the attorney’s own sexual gratification.” Thus,
                                    11

our prior disciplinary cases involving sexual harassment may be

instructive, but their relevance is diminished. Cf. Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Carpenter, 781 N.W.2d 263, 270 (Iowa 2010) (“There is

no standard sanction for a particular type of misconduct, and though prior

cases can be instructive, we ultimately determine an appropriate sanction

based on the particular circumstances of each case.”).

      Our duty to uphold the integrity of the legal profession extends to

all forms of sexual harassment as expressly prohibited in rule 32:8.4(g).

Sexual harassment in any form can have devastating effects for the women
who experience it.    In the legal profession, surveys reveal a gender-

harassment problem in law firms so serious that “nine in ten harassment

victims [at law firms] had experienced sex-based or gender harassment”

that did not involve sexual advances. Soucek & Schultz at 235. In a 2018

survey of 3000 businesses and law firms, sixty-eight percent of the female

respondents reported experiencing sexual harassment. Hannah Hayes, Is

Time Really Up for Sexual Harassment in the Workplace? Companies and

Law Firms Respond, 26 Perspectives, Dec.–Jan. 2019, at 3, 3.

      The effects of this type of sexual harassment have long been

recognized. See Catharine A. MacKinnon, Sexual Harassment of Working

Women 47, 51 (1979) [hereinafter MacKinnon] (Sexual harassment leaves

women “feel[ing] humiliated, degraded, ashamed, embarrassed, and

cheap, as well as angry” and often “totally shatter[s]” a woman’s confidence

in her job performance.).      Yet, when “[f]aced with the spectre of

unemployment, discrimination in the job market, and a good possibility of

repeated incidents elsewhere, women usually try to endure” the

harassment. Id. at 52; see also Chai R. Feldblum & Victoria A. Lipnic,

U.S. Equal Emp’t Opportunity Comm’n, Select Task Force on the Study of

Harassment in the Workplace (June 2016), https://www.eeoc.gov/select-
                                    12

task-force-study-harassment-workplace [https://perma.cc/4XYG-B265]

(“The least common response to harassment is to take some formal

action – either to report the harassment internally or file a formal legal

complaint.”).   That Watkins’s conduct did not involve the type of self-

gratifying sexual harassment involved in our prior cases does not lessen

its gravity.

       Some states have imposed severe sanctions for similar behavior. For

example, the Ohio Supreme Court suspended an attorney’s license to

practice law in Ohio for one year for behavior similar to Watkins’s with the
final six months of the suspension stayed on the condition that he engage

in no further misconduct. Disciplinary Counsel v. Skolnick, 104 N.E.3d
775, 778 (Ohio 2018). There, the attorney verbally harassed his paralegal

for more than two years by calling her names, insulting her appearance,

making fun of her husband and her mother, criticizing her education level

in front of other attorneys, falsely telling an African-American client that

the paralegal did not like black people, and remarking that she and

another female employee should perform a sexual gesture on him so he

could rate their performances. Id. at 776.

       Similarly, the Colorado Supreme Court suspended an attorney’s

license for one year and one day for inflicting “vulgar, degrading non-

consensual sexually abusive conduct” on his employees. People v. Lowery,

894 P.2d 758, 758, 761 (Colo. 1995) (en banc) (per curiam). While the

attorney in that case also engaged in other acts of sexual misconduct, such

as kissing employees, the Colorado Supreme Court found the attorney’s

verbal abuse of the women just as problematic as the nonconsensual

physical contact. Id. at 760–61.

       The Kansas Supreme Court suspended a judge for ninety days who

had a history of making highly inappropriate, sexually suggestive
                                    13

comments to women with whom he worked. In re Henderson, 343 P.3d
518, 520–21, 529 (Kan. 2015) (per curiam). These included telling a female

prosecutor that when his wife gave birth, the doctor asked if he wanted an

extra stitch in his wife for his pleasure; talking about sexual tension

between this prosecutor and a witness in a trial; stating that another

female prosecutor liked to have sex; inquiring whether this prosecutor was

pregnant after returning from vacation; and commenting that his female

court reporter’s back hurt because she had been with her boyfriend all

weekend. Id. at 520–22. While there was other misconduct, including an
improper ex parte communication to have a disfavored attorney removed

from an appointment list, id. at 524, the harassment bears resemblance

to that in the present case. These cases support a significant sanction for

Watkins’s conduct.

      While the parties stipulated to the facts regarding the aggravating

and mitigating circumstances, we are not bound by their stipulations of

law. See Iowa Supreme Ct. Att’y Disciplinary Bd. v. Lynch, 901 N.W.2d
501, 511 n.5 (Iowa 2017). Upon de novo review, our aggravating and

mitigating factors do not mirror the commission’s factors. In fact, there

are several aggravating factors in this case that support the Board’s

requested six-month suspension.

      A. Aggravating Factors. We note the following aggravating factors:

(1) Watkins’s failure to accept responsibility and his continuous

downplaying of his behavior, (2) Watkins’s claimed ignorance that his

behavior was inappropriate, (3) Watkins’s position as the elected county

attorney, (4) the power imbalance between Watkins and Doe, and (5) the

harm caused to Doe.

      1. Watkins’s failure to accept responsibility. While Watkins claims

he has accepted responsibility for his sexual harassment and has worked
                                     14

to address the issue that caused the mentality behind his gender

discrimination, his public apology and characterization of his behavior in

this case suggest otherwise. See Stansberry, 922 N.W.2d at 600 (holding

it was an aggravating factor that the attorney accused of misconduct

“minimized his crimes, placed blame elsewhere, and failed to acknowledge

his wrongdoing”). Notably, in his public apology, he merely referred to his

behavior as “careless.” An example of being careless is when you forget to

turn off the coffee pot before leaving work. Watkins’s behavior cannot be

classified as careless.
      In this case, Watkins tries to downplay his harassing conduct by

arguing that most of his conduct at issue “consisted of one-off comments,

most of which were intended to be humorous,” and “[t]here must be some

tolerance for tasteless jokes when there is no evidence that the jokes were

intended as come-ons or to be abusive.” Further, he defends his behavior

by noting that Doe didn’t object to his comments. Humor, like “tasteless

jokes”—as Watkins characterizes most of his behavior—trivializes sexual

harassment. MacKinnon at 52. It also places women in the catch-22

situation of either tolerating this harassment or telling their employer

about their discomfort at the risk of job retaliation. It should not be the

victim’s responsibility to speak up when being sexually harassed at work.

      To be clear, there is no “preferred” form of sexual harassment. That

Watkins engaged in degrading gender discrimination rather than making

sexual advances on women does not lessen the egregiousness of his

behavior. Nonetheless, as we have already explained, sexual harassment

encompasses both put-downs and come-ons. It also includes behaviors

such as “jokes” at a woman’s expense, inappropriate comments about a

woman’s    attractiveness,   offensive    names   for   female   body   parts,
                                    15

pornographic images, and repugnant comments about female sexuality.

Watkins’s misconduct encompassed most of this behavior.

      Doe and the ACA are no less the victims of Watkins’s harassment

just because the comments, photographs, and video largely were directed

at or featured other women.          Despite Watkins’s claim that his

inappropriate behavior was only “sporadic,” he created a toxic workplace

culture that made it harder for these women to do their jobs.

      2. Watkins’s    proclaimed    ignorance   that   his   behavior   was

inappropriate. We also find it troubling that Watkins excuses his behavior
by noting that his conduct occurred before the #MeToo movement.

Watkins explains, “[I]t may seem commonsense that [his] comments were

out-of-line. But this issue was not yet at the forefront of the American

consciousness, and certainly was not yet at the forefront of Mr. Watkins’[s]

consciousness.”

      Perhaps Watkins only recently figured out that his behavior is

repugnant, but sexual harassment has existed for centuries.        Reva B.

Siegel, A Short History of Sexual Harassment, in Directions in Sexual

Harassment Law 1, 3 (Catharine A. MacKinnon & Reva B. Siegel eds.,

2003). The #MeToo movement is not the first time that sexual harassment

has been brought to the forefront of the American consciousness in

popular culture.     High-profile sexual-harassment charges involving

famous men gripped the nation’s attention in the ’90s and subsequent

stories of famous men who sexually harass women have continued to

make news. See Danielle Kurtzleben, The Trailblazers and Turning Points

Along the Road to #MeToo, Wash. Post, July 5, 2019, (Outlook),

https://www.washingtonpost.com/outlook/the-trailblazers-and-turning-

points-along-the-road-to-metoo/2019/07/05/5a027b42-9457-11e9-

b570-6416efdc0803_story.html       [https://perma.cc/RLW2-ELQP];        Peter
                                      16

Weber, The Depressingly Long History of Sexual Harassment Turning

Points,      The       Week,       Nov.       27,       2017,       (Analysis)

https://theweek.com/articles/738873/depressingly-long-history-sexual-

harassment-turning-points [https://perma.cc/HF3N-HTKP].

      Since 1964, employees have had the option to bring legal action

against employers who subject employees to unwanted sexual advances

due to the enactment of Title VII of the Civil Rights Act of 1964, as amended

at 42 U.S.C. § 2000e-2 (2012). In the decades since, the legal community’s

knowledge and understanding of sexual harassment in the workplace has
grown.    In 1986, the United States Supreme Court recognized sexual

harassment as a violation of Title VII of the Civil Rights Act of 1964. Meritor

Sav. Bank v. Vinson, 477 U.S. 57, 67–68, 106 S. Ct. 2399, 2406 (1986).

Our definition of “sexual harassment” in attorney disciplinary cases is

broader than the employment standard under Title VII, and we are not

analyzing whether Watkins’s behavior was sufficient to establish a Title VII

claim. See Moothart, 860 N.W.2d at 603–04 (declining to adopt “a narrow

definition of sexual harassment borrowed largely from employment law”).

Yet, we note these basic legal concepts involving sexual harassment

because, as an attorney, it seems implausible that Watkins’s behavior

stemmed from his claimed ignorance.

      3. Watkins’s position as the elected Van Buren county attorney. The

district court in Watkins’s removal decision said it best when it stated,

“Many people, probably most, would consider much of [Watkins’s] conduct

to be outrageous or even shocking.         The fact that Mr. Watkins is an

attorney trained in the law makes his behavior all the more troublesome.”

Watkins, 914 N.W.2d at 836 (plurality opinion). Frankly, one need not

have any legal training to know, for example, that you should not show
                                     17

your female employee a picture of your wife’s vagina as Watkins did to Doe

in this case.

      Though Watkins’s actions were not criminal, it is an aggravating

factor that he was an elected county attorney at the time of at least some

of his sexual harassment. See Stansberry, 922 N.W.2d at 600 (noting an

attorney’s position as an assistant county attorney at the time of his acts

was an aggravating factor); Comm. on Prof’l Ethics & Conduct v. Tompkins,

415 N.W.2d 620, 623 (Iowa 1987) (noting an attorney’s misconduct was

“particularly egregious” in light of his tenure as county attorney). “Lawyers
holding public office assume legal responsibilities going beyond those of

other citizens. A lawyer’s abuse of public office can suggest an inability to

fulfill the professional role of a lawyer.” Iowa R. of Prof’l Conduct 32:8.4

cmt. [5]. Watkins was the very person tasked to seek justice for victims of

sex crimes and domestic abuse, yet he cultivated and maintained a culture

of disrespect for women within his own office.         The public and our

profession expects and deserves better from its elected county attorneys.

      4. The power imbalance between Watkins and Doe.            The power

imbalance between Watkins and Doe is also an aggravating factor,

especially given Watkins’s supervisory role over Doe. See Stansberry, 922
N.W.2d at 597 (holding an attorney violated the rule of professional

misconduct against sexual harassment in part by victimizing attorneys

who had lower seniority than him in the county attorney’s office). At the

time, Doe was a young, inexperienced legal assistant. At its core, sexual

harassment is “an issue of power,” in which those in power use their status

in the powerful group at the expense of those outside of that group.

MacKinnon at 173.      When an employer such as Watkins abuses his

position of power and authority over his female employees to denigrate

their positions and their very existence as women, he is maintaining a
                                    18

workplace that serves to keep women from succeeding in their professions.

This has a profound impact on the integrity of the legal profession.

      5. The harm Watkins caused to Doe. Doe resigned from her work

with Watkins due to his poor treatment of her, which included but was not

limited to Watkins’s sexual harassment.       Keosauqua and Van Buren

County as a whole are small in terms of population. There is not a wide

range of employment opportunities in a rural community for a young

woman subjected to gender discrimination.          This leaves her in a

particularly vulnerable position, especially when the gender discrimination
involves an elected county official.   Doe relinquishing her employment

because of Watkins’s behavior is yet another aggravating factor in this

case. See Stansberry, 922 N.W.2d at 600 (“[W]e also consider the harm

caused by the attorney’s misconduct as an aggravating factor.”).

      B. Mitigating Factors.

      1. Mitigating factors considered.   The only mitigating factors we

consider in this case are Watkins’s cooperation in the disciplinary process

and the steps that Watkins took to address his past unprofessional

behaviors, including his treatment for alcoholism. Watkins cooperated

fully with the ethics proceeding and stipulated to his rule violation. He

also attends individual and marital counseling to address his personal and

marital issues. Finally, while we commend Watkins for his success in

treating his alcoholism and consider it a mitigating factor, we do not weigh

this factor heavily because Watkins denies being intoxicated during the

work hours and the record does not support a finding that his sexual

harassment was directly linked to his intoxication. Cf. Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Clarity, 838 N.W.2d 648, 661 (Iowa 2013) (“To be

considered in mitigation, the alcoholism must have contributed to the

ethical misconduct . . . .”).
                                     19

      2. Mitigating factors the commission erroneously considered.        The

commission erroneously considered certain factors in mitigation, such as

Watkins’s lack of prior attorney discipline.      Watkins was new to the

practice of law at the time of his misconduct, so he did not have much of

an opportunity to warrant disciplinary action prior to the misconduct at

issue. As we noted in Iowa Supreme Court Attorney Disciplinary Board v.

Sears, the absence of prior discipline “does not weigh heavily” when the

attorney being disciplined has little experience to begin with in the practice

of law. 933 N.W.2d 214, 225 (Iowa 2019).
      Nor do we consider Watkins’s lack of experience a mitigating factor.

It does not require legal experience to treat employees with basic respect

in a nondiscriminatory fashion. Watkins’s inexperience did not cause him

to engage in sexual harassment.

      3. Watkins’s proffered additional mitigating factor.         We reject

Watkins’s argument on appeal that we should consider the seventeen

months he was removed from his duties as county attorney during the

course of his removal case as a mitigating factor because he “has already

been punished for his actions.” Watkins’s county attorney position was

only part-time, and he continued to practice law in his private practice

throughout the course of his removal case. Any reduction in Watkins’s

private practice during that seventeen-month period due to his tarnished

reputation was the result of his own behavior. In any event, our “[a]ttorney

disciplinary proceedings are not designed to punish the offender.” Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Howe, 706 N.W.2d 360, 378 (Iowa

2005) (quoting Comm. on Prof’l Ethics & Conduct v. Vesole, 400 N.W.2d
591, 593 (Iowa 1987)). Instead, we determine an attorney’s sanction by

examining “the nature of the violations, protection of the public, deterrence

of similar misconduct by others, the lawyer’s fitness to practice, and [our]
                                    20

duty to uphold the integrity of the profession in the eyes of the public.”

Stansberry, 922 N.W.2d at 598 (quoting Powell, 726 N.W.2d at 408).

      C. Summary of Our Analysis.          Watkins created and fostered a

culture of sexual harassment that persisted for two years. Doe had the

courage to resign and speak up about Watkins’s behavior.          Much of

Watkins’s misconduct reads like textbook examples of what not to do in

the workplace. He abused the public’s trust and confidence as an elected

official and the county attorney tasked with seeking justice for victims of

other forms of harassment. He undermined the virtues that we hold in
high regard within the legal profession.

      Despite his admitted embarrassment over the public backlash he

received during his removal proceedings, Watkins still continues to

minimize and make excuses for his behavior. The commission’s thirty-day

suspension sends the message that sexual harassment in the form of

gender discrimination is less harmful than other forms of sexual

harassment, which have received harsher sanctions. Sexual harassment

in all forms is unacceptable and unethical.

      In Stansberry, our most recent attorney disciplinary case involving

sexual harassment, we sanctioned an assistant county attorney with a

one-year suspension after he engaged in sexual harassment by secretly

photographing female coworkers’ undergarments in the office and

photographing and stealing underwear from one coworker’s home. Id. at

594, 601. We concluded that attorney violated three different rules of

professional conduct, including rule violations for sexual harassment,

misleading a law enforcement investigation, and his criminal convictions

for the trespass of his coworker’s home and the theft of her underwear. Id.

at 596–98.
                                      21

      Unlike Stansberry, Watkins did not engage in criminal conduct.

However, there are still several aggravating factors in this case that overlap

with those we considered in determining Stansberry’s sanction. These

include the power imbalance of the attorney over Doe in a supervisory

capacity, the attorney’s position in a county attorney’s office, the attorney’s

minimization of his acts and placing the blame elsewhere, and the harm

caused by the attorney’s misconduct that included Doe leaving her job.

See id. at 599–600. Watkins’s misconduct did not result in a criminal

conviction or more than one disciplinary charge to warrant a one-year
suspension, but this is still a rare case of first impression involving the

extraordinary circumstances in which a county attorney was nearly

removed from elective office due to his shocking and repeated displays of

sexual harassment. We must take that into account in our decision to

sanction Watkins.

      We have a “duty to uphold the integrity of the profession in the eyes

of the public.” Id. at 598 (quoting Powell, 726 N.W.2d at 408). Sexual

harassment is a problem in our profession, and our sanction in this case

needs to reflect the seriousness of this problem to deter similar misconduct

by other attorneys and “uphold the integrity of the profession in the eyes

of the public.” Id. (quoting Powell, 726 N.W.2d at 408). We have repeatedly

stated our intention in discipline cases “to achieve consistency with our

prior cases when determining the proper sanction.”            See, e.g., Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761, 769 (Iowa

2010). Our holding today sets the precedent for similar cases in the future.

The proper sanction in this case is the suspension of Watkins’s license to

practice law for an indefinite period with no possibility of reinstatement for

six months from the filing of this opinion.
                                   22

      V. Disposition.

      We suspend Watkins’s license to practice law in Iowa for an

indefinite period with no possibility of reinstatement for six months from

the date of filing of this opinion.     Watkins must comply with the

notification requirements of Iowa Court Rule 34.24.      To establish his

eligibility for reinstatement, Watkins must file an application for

reinstatement meeting all applicable requirements of Iowa Court Rule

34.25. We tax the costs of this action to Watkins in accordance with Iowa

Court Rule 36.24(1).
      LICENSE SUSPENDED.

      All justices concur except Waterman, J., who takes no part.